 1

 2

 3

 4

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-MC-00037-BAM
11
                    Plaintiff,
12                                                       ORDER REGARDING APPLICATION TO
                             v.                          TERMINATE WRIT OF GARNISHMENT
13   JACK MOOTZ,                                         (RETIREMENT ACCOUNT)
14                  Defendant,

15                                                       (Doc. No. 19.)

16   CALIFORNIA STATE TEACHERS’
     RETIREMENT SYSTEM
17   (and its Successors and Assignees),

18                  Garnishee.

19
            On July 25, 2018, the United States filed an application for writ of garnishment pursuant to the
20
     Federal Debt Collection Procedures Act, 28 U.S.C. §§ 3001, et seq., against the monthly retirement
21
     payments that the California State Teachers’ Retirement System (“CalSTRS”) pays to defendant Jack
22
     Mootz. (Doc. No. 1.) The purpose of the writ was to enforce a special assessment and restitution imposed
23
     against Mr. Mootz in Case No. 1:17-cr-00053-DAD in the total amount of $2,531.44. (Id.) On February
24
     21, 2019, the Court issued a Final Order of Garnishment (Retirement Account) garnishing Mr. Mootz’
25
     retirement account with CalSTRS in accordance with 28 U.S.C. § 3205(c)(7). (Doc. No. 17.) The Court’s
26
     order provided that the writ of garnishment against Mr. Mootz’s CalSTRS benefits is continuing in nature
27
     and would remain in place until further order of the Court. (Id.)
28

                                                         1
30
 1          Currently before the Court is the United States’ application for an order terminating the

 2 garnishment. (Doc. No. 19.) As set forth in the application, the United States has recovered the full

 3 amount of the special assessment and restitution imposed against Mr. Mootz in Case No. 1:17-cr-00053-

 4 DAD by means of the Final Order of Garnishment (Retirement Account). (Id.) Accordingly, the United

 5 States requests that the Court terminate the garnishment pending in this case pursuant to 28 U.S.C. §

 6 3205(c)(10)(C). (Id.)

 7          The Federal Debt Collection Procedures Act permits the Court to issue a writ of garnishment in
 8 which a debtor has a substantial nonexempt interest and which is in the possession, custody, or control of

 9 a third party in order to satisfy a judgment against the debtor. 28 U.S.C. § 3205(a). Pursuant to 28 U.S.C.

10 § 3205(c)(10),

11
                    A garnishment under this chapter is terminated only by--
12
                    (A) a court order quashing the writ of garnishment;
13
                    (B) exhaustion of property in the possesion,1 custody, or control of the
14                  garnishee in which the debtor has a substantial nonexempt interest
                    (including nonexempt disposable earnings), unless the garnishee reinstates
15                  or reemploys the judgment debtor within 90 days after the judgment debtor's
                    dismissal or resignation; or
16
                    (C) satisfaction of the debt with respect to which the writ is issued.
17

18 28 U.S.C. § 3205(c)(10).
   The writ of garnishment against Mr. Mootz’s CalSTRS benefits has therefore terminated pursuant to the
19
   terms of the Federal Debt Collection Procedures Act because the debt at issue has been satisfied.
20

21          Accordingly, the writ of garnishment issued against defendant Jack Mootz by the Final Order of

22 Garnishment (Retirement Account) dated February 21, 2019 (Doc. No. 17), is hereby TERMINATED.

23 The Clerk of Court is directed to close this case.

24
     IT IS SO ORDERED.
25

26      Dated:    March 27, 2019                               /s/ Barbara   A. McAuliffe         _
                                                        UNITED STATES MAGISTRATE JUDGE
27

28

                                                          2
30
